Untermyer, J.
(dissenting in part). The defendants had the clear right to exploit the possibilities arising out of the World’s Fair in New York by the publication of a magazine devoted principally to that subject. They had the right accurately to describe the contents of that magazine subject to the duty to refrain from conduct resulting in deception or confusion of the public. The title “ World’s Fair News ” might perhaps suggest that the magazine was plaintiff’s official publication. But certainly this cannot be said of the title “ Illustrated Fair News,” especially if it is followed, as the defendants consented on the argument of the appeal, with a statement on the cover of the magazine that it has no connection with the plaintiff corporation.
The judgment and order should be modified by allowing the use of the title “ Illustrated Fair News ” on condition that the defendants shall place a statement on the cover of the magazine sufficiently indicating that it has no connection with the plaintiff corporation.
Judgment and order affirmed, with costs.